Citation Nr: 0917829	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for oral leukoplakia 
with squamous cell carcinoma, to include as due to ionizing 
radiation exposure in service.  

2.  Entitlement to service connection for a lung disorder 
with lung scars, to include as due to ionizing radiation 
exposure in service.  

3.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include 
as due to ionizing radiation exposure in service.  

4.  Entitlement to service connection for a tumor of the 
throat, to include as due to ionizing radiation exposure in 
service.  

5.  Entitlement to service connection for acid reflux, to 
include as due to ionizing radiation exposure in service.  

6.  Entitlement to service connection for a bladder disorder, 
to include as due to ionizing radiation exposure in service.  

7.  Entitlement to service connection for sexual dysfunction, 
to include as due to ionizing radiation exposure in service.  

8.  Entitlement to service connection for a prostate 
disorder, to include as due to ionizing radiation exposure in 
service.  

9.  Entitlement to service connection for alopecia (hair 
loss), to include as due to ionizing radiation exposure in 
service.  

10.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to ionizing radiation exposure in 
service.  

11.  Entitlement to service connection for a nervous 
disorder, to include as due to ionizing radiation exposure in 
service.  

12.  Entitlement to service connection for residuals of 
appendix removal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1946 to March 1947.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2004, and again in June 2005, the Veteran testified 
before a Hearing Officer at the RO.  Transcripts of those 
hearings are contained in the claims folders.

The Board in October 2007, in pertinent part, remanded the 
above-listed claims for additional development, and they now 
return for further review.  

In the Introduction to that October 2007 decision and remand, 
the Board noted that it had received a letter from the 
Veteran in October 2007 requesting that the Appeals 
Management Center (AMC) (to which the case file was to be 
initially directed upon remand) route this case to a 
particular RO for review of the issues on appeal.  The 
Veteran also made reference to the National Atomic Veterans 
Association.  The Board then noted that the Veteran's 
appointed representative, named on the second page of the 
present decision, had not commented on the letter.  The Board 
accordingly deferred to the AMC to determine the appropriate 
routing of the file on remand.  The AMC elected to develop 
the claim itself, rather than transferring it to an RO for 
development, as the AMC informed the Veteran in a Veterans 
Claims Assistance Act (VCAA)/development letter it sent to 
the Veteran in November 2007.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the 
development of the following claimed disorders in service or 
for years after service, and is against a causal link between 
service and these claimed disorders: oral leukoplakia with 
squamous cell carcinoma; a lung disorder with lung scars; 
coronary artery disease, status post coronary artery bypass 
graft; tumor of the throat; acid reflux; a bladder disorder; 
sexual dysfunction; a prostate disorder; alopecia; diabetes 
mellitus, type II; and a nervous disorder.

2.  The preponderance of the evidence is against the 
Veteran's having been exposed to ionizing radiation in 
service.  
 
3.  The preponderance of the evidence is against the 
development of appendicitis or removal of his appendix in 
service, and is against a causal link between service and any 
residuals of appendix removal.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the following, on 
either a direct or a presumptive basis: oral leukoplakia with 
squamous cell carcinoma; a lung disorder with lung scars; 
coronary artery disease, status post coronary artery bypass 
graft; tumor of the throat; acid reflux; a bladder disorder; 
sexual dysfunction; a prostate disorder; alopecia; diabetes 
mellitus, type II; and a nervous disorder.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2008).

2.  Service connection for residuals of appendix removal is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The RO issued VCAA notice in May 2003 and February 2004 
letters, prior to the RO's initial adjudication in August 
2004 of the Veteran's claims for service connection including 
as due to ionizing radiation exposure, for oral leukoplakia 
with squamous cell carcinoma; a lung disorder with lung 
scars; coronary artery disease, status post coronary artery 
bypass graft; tumor of the throat; acid reflux; a bladder 
disorder; sexual dysfunction; a prostate disorder; alopecia; 
diabetes mellitus, type II; a nervous disorder; and residuals 
of appendix removal.  Although these disorders were somewhat 
differently characterized in the May 2003 letter based on the 
Veteran's prior assertions, the notice substantially 
addressed the claims.  The Veteran's subsequent 
clarifications, including in hearing testimony, gave rise to 
the current styling of the appealed claims.

Those May 2003 and February 2004 letters effectively 
satisfied all notice requirements of the VCAA.  The letters 
informed of the evidence required to substantiate the claims 
for service connection including based on ionizing radiation 
exposure, and on direct and presumptive bases.  They also 
advised the Veteran of what evidence VA would seek to provide 
and what evidence the Veteran was expected to provide.  Also 
by these letters, the Veteran was requested to inform of any 
additional evidence pertinent to his claims.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
The February 2004 letter addressed types of information that 
would be helpful in substantiating the claims.  

Further VCAA notice and development assistance was afforded 
the Veteran including by a VCAA letter in November 2007, 
following the Board's remand of the case in October 2007.  
That was followed by additional development efforts regarding 
claimed ionizing radiation exposure as well as claimed 
appendicitis treatment in service, as discussed infra, and 
readjudication of the claims by the Appeals Management Center 
in a March 2009 SSOC.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a November 2007 VCAA letter which the AMC sent 
to the Veteran; an SSOC was thereafter issued in March 2009.  
To the extent this notice and readjudication may not have 
fulfilled all the requirements of Dingess as applicable to 
the instant claims, such failings are harmless and moot, 
because the Board herein denies service connection for all 
the claimed disorders, and hence downstream issues of 
disability rating and effective date are no longer 
applicable.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any records, letters home, or other lay 
statements or independent evidence which might serve to 
corroborate the Veteran's assertions of ionizing radiation 
exposure in service and of a rupture appendix and surgery and 
hospitalization for that condition in service, to 
substantiate his appealed claims.  The Veteran replied to 
these requests by providing private medical records, but 
failed to provide independent corroboration of his assertions 
of ionizing radiation in service or appendicitis and 
treatment therefor in service.  

The RO and the AMC made multiple inquiries to official 
sources for confirmation of the Veteran's asserted ionizing 
radiation in service and appendicitis treatment in service, 
but these failed to corroborate the Veteran's claims or to 
support those conditions in service, as discussed infra.  By 
so doing, and by affording the Veteran VCAA notice in 
November 2007, by affording the Veteran the opportunity to 
further assist in the development of his claims, and by 
readjudicating the claims in March 2009, the AMC 
substantially fulfilled the requirements of the Board's 
October 2007 remand.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).

Where, as in this case, some service treatment records or 
service personnel records are lost or presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board herein 
meets that heightened burden by noting in this case by the 
RO's and AMC's multiple efforts to obtain official records, 
or records or statements obtained from the Veteran, to 
substantiate his claims, and by noting the RO's and AMC's 
appropriate process informing the Veteran of those efforts, 
requesting assistance of the Veteran, and the Board's 
readjudication herein in light of these efforts.  

There is no indication that any pertinent service or VA 
records have not been obtained, to the extent possible.  All 
records received were associated with the claims folders, and 
the Veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  He was adequately informed of the importance 
of obtaining all relevant records.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist the appellant in the development of his claims for 
service connection.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  




In this case, the Veteran's claims for service connection 
based on ionizing radiation exposure need not be afforded a 
VA examination because the underlying factual predicate to 
support such a medical opinion - that of exposure to ionizing 
radiation in service - has not been established in this case.  
38 C.F.R. § 3.159(c)(4); McLendon.  More so, it appears to 
have been substantially ruled out by official correspondence 
including from the Defense Threat Reduction Agency (DTRA) in 
January 2008, as discussed infra.  

Similarly, the Veteran's claim for service connection for 
residuals of appendix removal need not be afforded a VA 
examination because independent corroboration to support the 
asserted appendicitis and surgery and hospitalization 
therefor in service has not been found.  38 C.F.R. 
§ 3.159(c)(4); McLendon.  The VA examiner would thus lack in 
this case a sufficient factual predicate supportable in a 
Board adjudication, to support an medical opinion in 
furtherance of the claim for service connection.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran was afforded RO or Decision Review Officer (DRO) 
hearings in July 2004 and June 2005 in furtherance of his 
claims.  He and his authorized representative also supported 
his claims with submitted written statements.  There is no 
indication that the Veteran desired to further address his 
claims but was denied an opportunity to do so.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

II.  Laws Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).




To establish service connection for a disability on a direct 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted on a direct basis 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain diseases, such as cardiovascular renal diseases, 
diabetes mellitus, and malignant tumors, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

III.  Claims for Service Connection - Issues 1 through 11

The Veteran does not claim entitlement to service connection 
for oral leukoplakia with squamous cell carcinoma; a lung 
disorder with lung scars; coronary artery disease, status 
post coronary artery bypass graft; tumor of the throat; acid 
reflux; a bladder disorder; sexual dysfunction; a prostate 
disorder; alopecia; diabetes mellitus, type II; and a nervous 
disorder on a direct basis, which is to say, he does not 
claim that these disorders began in service and/or have 
persisted from service to the present time.  Rather, the 
Veteran claims entitlement to service connection for these 
disorders as due to ionizing radiation exposure in service.  
In the absence of supporting evidence or even supporting 
contentions, the evidence preponderates against these claimed 
disorders having developed in service or having developed to 
a compensable degree within the first post-service year, or 
otherwise being causally related to service, so as to support 
service connection on a direct or first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In general, service connection for a disability which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three ways.  
First, it may be presumptively service connected under  38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.  Second, it may be service-connected directly under 
the special framework of 38 C.F.R. § 3.311 if the claimed 
entity is a radiogenic disease.  Third, even if it is not a 
listed disease of 38 C.F.R. § 3.309 or a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Hardin v. Brown, 11 Vet. App. 74, 77 
(1998).

In a February 2006 statement, the Veteran informed that his 
former authorized representative had made erroneous 
statements regarding his history of radiation exposure, with 
which the Veteran disagreed.  He then clarified that he had 
been stationed and worked at Los Alamos and Sandia bases, but 
that he had not worked at White Sands.  He also then informed 
that his tasks included cleaning instruments which returned 
from tests sites in a lead-lined truck.  In an October 2004 
submission, the Veteran provided a simple hand-drawn diagram 
showing his in-service work space within a portion of the 
interior of a building, and the proximity of possible 
radioactive materials.  The Veteran has also submitted a 
period photograph of himself in military uniform, wearing a 
pin bearing the insignia of the Manhattan Project.  

A Headquarters 2761st Engineering Battalion (Special) order 
of discharge at the Sandia Base, lists the Veteran with 
service induction in March 1946 and discharge in March 1947.  
A separation qualification record for the Veteran dated in 
March 1947 lists his military occupational specialty as 
supply NCO (non-commissioned officer), responsible for 
procurement receipt, storage, issue, and salvage of 
quartermaster supplies.  This record notes that he was the 
supply NCO for a total of eight months, of which he was a 
Private for five months, and then was a Private First Class 
for three months.  A service Quartermaster School certificate 
confirms that he completed that training in July 1946.  
However, notwithstanding these records, and notwithstanding 
the Veteran's assertions of cleaning allegedly radiation-
exposed supplies and of working in a work space possibly 
proximate to storage of radioactive materials, corroboration 
of any radiation exposure has not been forthcoming, either 
from the Veteran or from official sources.  

The Board notes that among the diseases claimed, squamous 
cell carcinoma, thyroid cancer, and indeed any other cancer 
are considered radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2)(xxiv).  The balance of the diseases the Veteran 
claims as due to ionizing radiation exposure are not so 
considered.  A "radiogenic disease" means a disease that 
may be induced by ionizing radiation, and must become 
manifest five years or more after exposure to support service 
connection on that basis, pursuant to 38 C.F.R. § 
3.311(b)(2), (5).  Where a radiogenic disease is claimed, an 
assessment as to the size and nature of the radiation dose 
must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, 
the RO must request dose information.  However, no such dose 
information need be requested in the absence of a claimed 
radiogenic disease.  38 C.F.R. § 3.311(a),(b).  

Because the Veteran has claimed radiogenic diseases, a dose 
estimate was sought.  The AMC in November 2007 sent a query 
letter for a dose estimate to the Defense Threat Reduction 
Agency (DTRA), providing the Veteran's name, service number 
and Social Security number, unit of assignment, dates of 
assignment from March 12, 1946, through March 25, 1947, and 
duty description of supply NCO.  That query also listed the 
disorders the Veteran was claiming as due to ionizing 
radiation exposure.  

A reply from that source informed that the Veteran's 
stationings at Los Alamos and Sandia Base, New Mexico, were 
not the subject of "radiation-risk activity" as defined in 
38 C.F.R. § 3.309, as "On-site participation in a test 
involving atmospheric detonation of a nuclear device."  
Rather, as the DTRA informed in that letter, Project TRINITY, 
conducted between July 16, 1945, and August 6, 1945, was 
conducted at the Allamogordo Test Range, New Mexico, and the 
post-operation period for Project TRINITY was between August 
7, 1945, and February 6, 1946.  The DRTA explained the 
Veteran's assignment beginning in March 1946 would preclude 
participation in Project TRINITY.  The DTRA further explained 
that all continental atmospheric nuclear tests were conducted 
at that New Mexico test site, and that atmospheric testing 
was not conducted at Los Alamos or Sandia.  Rather, a 
simulated nuclear test exercise conducted at White Sands 
involved conventional explosives, with no nuclear explosion 
and no potential for exposure to radiation. The DTRA added 
that a careful search of dosimetry data produced no record of 
radiation exposure for the Veteran.  The DTRA concluded that 
the Veteran was not a participant in atmospheric nuclear 
testing.  

The DTRA advised that the AMC should contact the Proponency 
Office for Preventive Medicine, San Antonio, for records of 
any dosimetry data for the Veteran's service not associated 
with atmospheric nuclear testing.  

The Proponency Office for Preventive Medicine was accordingly 
contacted for any information on radiation exposure of the 
Veteran.  That office in turn contacted the U.S. Army 
Ionizing Radiation Dosimetry Center, Redstone Arsenal, 
Alabama, in October 2008.  An October 2008 reply from that 
U.S. Army Ionizing Radiation Dosimetry Center informed that 
files were researched for records of exposure of the Veteran 
to ionizing radiation, but that the U.S. Army Ionizing 
Radiation Dosimetry Center was unable to find any file for 
him.  However, the U.S. Army Ionizing Radiation Dosimetry 
Center then informed that its files only went back to mid 
1954.  

In short, appropriate sources have been queried, with no 
record found of the Veteran's exposure to ionizing radiation, 
and atmospheric testing records indicating that the Veteran 
was not exposed to ionizing radiation from in-service 
atmospheric nuclear testing.  

The Veteran has himself not produced corroborating evidence 
to support his assertions of ionizing radiation exposure in 
service to support his claims.  His hand-drawn sketch may 
support his suspicions of in-service exposure, but do not 
support any actual exposure to ionizing radiation in service.  
Similarly, his submission of a photograph of himself in 
service wearing a lapel pin bearing the insignia of the 
Manhattan Project, and official records confirming that he 
had quartermaster duties in service, do not support radiation 
exposure.  The Veteran's description of cleaning items that 
came from a lead-lined truck may have been related to White 
Sands simulated nuclear test exercise, but could not have, as 
noted supra, been associated with any contemporaneous 
atmospheric nuclear testing, because there was no such 
testing contemporaneous with the Veteran's stationing at Los 
Alamos or Sandia.  

While the Board has considered the evidence of record, 
including of the Veteran's statements to the effect that he 
was exposed to radioactive materials in service, the 
preponderance of the evidence, including in particular the 
negative responses as to ionizing radiation exposure of the 
Veteran from official military sources, weigh against the 
limited positive evidence, including the Veteran's 
contentions.  Hence, the preponderance of the evidence is 
against the Veteran having been exposed to ionizing radiation 
in service to support his claims on that basis.  

Accordingly, the Board concludes that service connection for 
any of the claimed diseases based on ionizing radiation 
exposure presumptively pursuant to 38 U.S.C. § 1112(c) and 
38 C.F.R. 3.309(d) is not warranted.  Direct service 
connection is also not warranted for any of these diseases, 
including as associated with any exposures in service, with 
the preponderance of the evidence against development of any 
of these claimed diseases in service or their being otherwise 
causally related to service.  38 C.F.R. § 3.303; Combee.  
Hence, the preponderance of the evidence is against the 
claims for service connection for oral leukoplakia with 
squamous cell carcinoma; a lung disorder with lung scars; 
coronary artery disease, status post coronary artery bypass 
graft; tumor of the throat; acid reflux; a bladder disorder; 


sexual dysfunction; a prostate disorder; alopecia; diabetes 
mellitus, type II; and a nervous disorder.  Because the 
preponderance of the evidence is against the claims, the 
benefit of doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Claim for Service Connection for Residuals of Appendix 
Removal

The Veteran asserts that he suffered a ruptured appendix in 
service and underwent surgical treatment and hospitalization, 
and that he suffers from residuals of this condition.  He 
provided a clear history of having undergone surgery and 
hospitalization at Los Alamos for a ruptured appendix while 
in service, but no records regarding that treatment or 
hospitalization have been obtained.  This claim was remanded 
in October 2007, in part to afford the Veteran the 
opportunity to assist in obtaining other evidence which might 
corroborate the claimed acute in-service appendicitis and 
treatment.  The RO in June 2005 specifically sought from Army 
sources records of inpatient treatment of the Veteran for a 
ruptured appendix at the Los Alamos Medical Center between 
December 1946 and February 1947, but received a reply that 
any such records not already obtained would have been "fire 
related" because requested clinical records would have been 
filed with the Veteran's "OMPF" (official military 
personnel file).  

The Veteran was asked by the RO in the November 2007 VCAA 
letter to provide other verification, including letters home, 
or statements by friends or family members who learned 
contemporaneously of the condition and treatment in service.  
In submitted statements the Veteran reiterated his 
contentions regarding treatment in service for a ruptured 
appendix, but again without any independent corroboration of 
those contentions.  

When a Veteran's records have been destroyed through no fault 
of his own, VA has an obligation to search for alternative 
records which support the his case.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Moreover, although there is a lack of service 
medical records, or for that matter, service personnel 
records, VA regulations provide that service connection may 
be shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R. § 3.303(a) (2008).  This evidence 
may be private medical records showing treatment of the 
claimed disability, fellow service personnel statements, 
personal testimony, etc. The evidence may also consist of 
statements provided by appropriate military officials.

In this case, the RO and the AMC have made appropriate 
efforts to assist the Veteran, including by the VCAA letter 
in November 2007, and have sought additional records to 
support his claim.  However, no independent corroboration of 
the Veteran's statements has been forthcoming from the 
Veteran or any other source.  While it is true that the 
Veteran is competent to address his claim, a weighing of the 
evidence in this case ultimately results in the absence of 
any corroboration of his statements, thus outweighing his 
contentions of a ruptured appendix in service. 

Given the seriousness of the Veteran's ruptured appendix with 
subsequent hospitalization, as asserted by the Veteran, the 
Board believes that he should have been able to produce at 
least a statement from a friend or family member who had 
contemporaneous knowledge of his having had a ruptured 
appendix, and hence the Veteran should have been able to 
produce some evidence, to include lay evidence, to 
corroborate his assertions.  Accordingly, the Board concludes 
that in the absence of any corroboration, the preponderance 
of the evidence is against a ruptured appendix having 
occurred in service. 

Other than the Veteran's unsupported assertions, there is no 
evidence whatsoever to prove the claim, and not even a 
reasonable doubt is raised so as to place the evidence in 
approximate balance.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
residuals of appendix removal.  38 C.F.R. § 3.303.  When the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert.




ORDER

Service connection for oral leukoplakia with squamous cell 
carcinoma is denied.  

Service connection for a lung disorder with lung scars is 
denied.  

Service connection for coronary artery disease, status post 
coronary artery bypass graft, is denied.  

Service connection for a tumor of the throat is denied.  

Service connection for acid reflux is denied.  

Service connection for a bladder disorder is denied.  

Service connection for sexual dysfunction is denied.  

Service connection for a prostate disorder is denied.  

Service connection for alopecia is denied.  

Service connection for diabetes mellitus, type II, is denied.  

Service connection for a nervous disorder is denied.  

Service connection for residuals of appendix removal is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


